Luke, J.
The evidence amply authorized the conviction of both defendants.
The special grounds of the motion for a new trial, complaining of rulings upon the admissibility of testimony, can not be considered, as they are not complete and understandable within themselves.
The assignments of error upon excerpts from the charge of the court, when the charge is read in its entirety, are wholly lacking in merit, and the refusal to give the requested charge was not error.
*532Decided November 11, 1925.
Rehearing denied December 15, 1925.
Porter & Mebane, for plaintiff in error.
Alec Harris, solicitor, contra.
The convietion of the defendants not depending wholly upon circumstantial evidence, the failure to instruct the jury upon the law of circumstantial evidence, in the absence of a request, was not error.
The defendants have had a legal trial, and the court did not err in overruling their motions for a new trial.

Judgments affirmed.


Broyles, O. J., and Bloodworth, J., concur.